Title: From Thomas Jefferson to Arthur S. Brockenbrough, 24 July 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
July 24. 25.
If you think mr Coffee’s prices for the Corinthian ornaments extravagantly high, assuredly they ought not to be taken. there are probably workmen in that line in Washn Balt. & Phila. it might not be amiss to enquire even at Boston. the spread eagles of Delorme would be best.The boxes of minerals are to be delivered to Dr Emmett in whose care they will be under such arrangemts as he shall think proper. but when they are presents, I should have some notice and account of them, in order to return thanks to the donor. all charges attending them must be debited to the library and apparatus fund.The marble bases and paving squares will come in the ship Caroline Capt Farmer, for N.Y. he was to sail the last of April from Leghorn. The Capitels would be shipped in May.I return you Raggi’s agreemt with friendly salutationsTh: Jefferson